 



Exhibit 10.1
July 17, 2006
Via email: Chris Hix
Dear Chris:
This letter sets forth immediately below the terms upon which you will be
employed by Robbins & Myers, Inc. (the “Company”) as its Vice President and
Chief Financial Officer, reporting to Peter C. Wallace, President and Chief
Executive Officer of the Company.

•   Your hire date is August 1, 2006.   •   Your annual base salary will be
$260,000 and will be paid semi-monthly throughout the year. Your base salary
will be reviewed on an annual basis along with other senior managers of the
Company. The Board of Directors will formally approve salary changes. In the
past these changes have been approved at the October Board meeting, with any
increase retroactive to September 1st. With your start date of August 1, it is
anticipated that your next merit review would be effective September 1, 2007.
Additionally, you will be provided a monthly taxable car allowance of $1,000.
This allowance will be paid semi-monthly as part of the normal payroll process.
In addition, we will reimburse you for all business miles driven as part of the
normal expense reporting process. The current reimbursement rate for those with
car allowances is $0.24 per mile.   •   The Company currently has available an
annual bonus plan for selected employees. Bonus pay in the plan is tied to the
Company meeting its goals as described on a matrix of measurements focused on
sales, profitability and cash flow. Your target percentage will be set at 45% of
your annual base salary. For FY06, you will be paid your bonus at PAR (which
will be the one month salary times 45%, assuming a start date of August 1st).
The FY07 plan will become effective as of September 1st, 2006, and achievement
of the Company’s targets will result in a 45% bonus. Based on results, the bonus
can range from 0% to 90% of salary. All annual bonuses will be paid following
the release of the audited financial results for the fiscal year which should
occur in October.   •   You are also eligible for participation in the Company’s
Long Term Incentive Plan for executive officers for the three-year period
beginning September 1, 2006. Your annual target for this plan will be set at
$160,000 (PAR level). Meeting minimum threshold targets will result in a payment
of 50% of PAR, and achieving the maximum targets will pay out at 200% of PAR.
This plan pays out in restricted stock if certain performance goals are realized
over a three-year period. These plans are approved by the Compensation Committee
annually and there is no guarantee that the plan, its components or your target
amount will remain unchanged.   •   Additionally, upon hire you will receive
12,500 non-qualified stock options in Robbins & Myers, Inc., and 4,167 shares of
restricted stock. These awards will vest over a three year period, (1/3 each
year). The Compensation Committee will consider you for additional grants for
restricted shares and non-qualified stock options in early

 



--------------------------------------------------------------------------------



 



    FY07. Restricted stock and stock option grants are historically considered
for Executive Officers on an annual basis by the Board of Directors. The “strike
price” for the stock options will be the fair market value of the stock on your
date of hire.

•   Due to the timing of this change, we will also provide a sign-on bonus.
Restricted stock with a value of $100,000 will be granted to you on your hire
date. These shares will vest over a two year period (50% on your first
anniversary with the Company, and the remainder on the 2nd anniversary).

•   We will reimburse the initiation cost of joining a club in the Dayton area,
up to a maximum of $15,000. This payment may be considered taxable income and
you should consult your tax advisor.

•   You will be eligible to participate in the Robbins & Myers Employee Benefit
Program on the first day of the month following your date of hire. An outline is
provided for your review. Also, you will be provided with Life Insurance
coverage equal to two (2) times your base pay supplemental Long Term Disability
coverage, and Long Term Care coverage, subject to Evidence of Insurability.

•   You will be eligible for four weeks vacation on an annual basis, with 8 days
allowed during the remainder of the 2006 calendar year. Vacation beyond that
will be granted in accordance with corporate policy.

•   You will be provided with a severance agreement which will provide
separation benefits equal to six (6) months’ pay and benefit coverage if your
employment is terminated without cause within the first twenty-four (24) months
of your employment.

•   The Company will also enter into an Executive Officer Change of Control
Agreement substantially in the form that the Board of Directors approved at its
meeting on June 28, 2006 and was recently filed by the Company on Report on Form
8-K.

•   This offer is contingent upon the receipt of satisfactory background,
criminal, credit, and physical exam reports. In addition, you will be required
to successfully complete a drug screen which we will arrange to be taken at a
facility near your home.

•   The position is located in Dayton, Ohio. To ease your relocation process,
assistance will be provided to you. Any taxable relocation expenses will be
grossed-up. Relocation benefits are contingent upon your signing the enclosed
Employee Relocation Agreement.

Chris, I am very excited about the contribution you can make to Robbins & Myers
over the next several years. We have exciting times ahead and a significant
number of opportunities for success.

-6-



--------------------------------------------------------------------------------



 



If you have any questions regarding the definitive terms of your offer, please
contact me.
Congratulations and Welcome to Robbins & Myers!

     
Sincerely,
   
 
   
/s/ Peter C. Wallace
 
    
Peter C. Wallace
   
President & CEO
   

     
Acceptance:
   
 
   
/s/ Chris Hix
 
    

Date: As of July 17, 2006
441758.1

-7-